

	

		II

		109th CONGRESS

		1st Session

		S. 1393

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster

		  Relief and Emergency Assistance Act to provide for reimbursement of certain

		  for-profit hospitals.

	

	

		1.Short titleThis Act may be cited as the

			 Hospital Emergency Assistance Act of

			 2005.

		2.Federal assistance to

			 for-profit hospitalsTitle IV

			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is

			 amended by inserting after section 408 (42 U.S.C. 5174) the following:

			

				409.Federal assistance

				to for-profit hospitals

					(a)In

				generalNotwithstanding any

				other provision of this Act, the President may provide, from any funds made

				available to carry out this Act, reimbursement to a for-profit hospital for

				damage to, or an expense incurred by, the hospital during a major disaster or

				emergency, as declared under this Act, in accordance with this section.

					(b)EligibilityA for-profit hospital shall be eligible to

				receive reimbursement under subsection (a) if, as determined by the President,

				in consultation with the Governor of a State—

						(1)the damage to, or expense incurred by, the

				for-profit hospital was a result of a declared major disaster;

						(2)during the declared major disaster, all

				public hospitals and private nonprofit facilities located within 30 miles of

				the for-profit hospital met or exceeded the capacity of the public hospitals

				and private nonprofit facilities; and

						(3)during the declared major disaster, the

				for-profit hospital acted in accordance with any requirement that would apply

				to a private nonprofit facility seeking, and eligible for, reimbursement under

				this Act.

						(c)LimitationThe amount of reimbursement provided to a

				for-profit hospital under this section shall be not greater than the amount of

				reimbursement available under this Act for a public hospital or private

				nonprofit facility to reimburse the hospital or facility for similar damage or

				incurred

				expenses.

					.

		

